DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see at least pages 11-13, filed 16 December 2021, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (US 2014/0176516; hereinafter Kim) and Tani et al (US 2016/0351095; hereinafter Tani).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Bae et al (US 2015/0187271; hereinafter Bae).
•	Regarding claim 1, Kim discloses a display device (figure 3) comprising: 
a display unit including a plurality of pixels (element 100 comprising elements P in figure 3); and 
a sensing unit disposed outside the display unit (element 420 in figure 5 and ¶ 80), 
wherein: 
the sensing unit senses deterioration information of a driving transistor in each of the pixels through a plurality of sensing lines (¶ 148), and compensates for deterioration of the driving transistor (¶ 148), and
¶ 148), and the first sensing period is included in each of a power-off period in which power for the display device to display an image is not supplied (¶ 148), a power-on period in which the display device is turned on (¶ 148), and an image display period in which the image is continuously displayed after the display device is turned on (¶ 148),
However, Kim fails to explicitly disclose both a first and a second sensing period in a power-off period.
	In the same field of endeavor, Tani discloses where:
the display device senses the deterioration information of the driving transistor during a second sensing period included in the power-off period (¶s 151-155; where the “mobility sensing” in ¶ 154 is seen to be equivalent to the claimed “first sensing period” and the “threshold voltage sensing” in ¶ 154 is seen to be equivalent to the claimed “second sensing period”), and 
a length of the second sensing period is longer than a length of the first sensing period (¶s 151-155, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Tani, for the purpose of minimizing user convenience (¶ 153).
•	Regarding claims 11-14, Kim, in view of Tani, discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 11:	the length of the second sensing period is about 30 ms or more (¶ 79; see also ¶ 235 of Tani).
Claim 12:	first to third compensation periods are included in the power-off period, the power-on period, and the image display period, respectively (¶s 146-148), and 
	the deterioration of the driving transistor is compensated based on a sensing data value sensed in the second sensing period during the first to third compensation periods (¶ 148; see also ¶s 151-156 of Tani).
Claim 13:	the deterioration of the driving transistor is compensated during a fourth compensation period based on a first sensing data value sensed in the first at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).
Claim 14:	the deterioration of the driving transistor is compensated during a fifth compensation period based on the first sensing data value sensed in the first sensing period included in the power-off period and a third sensing data value sensed in the first sensing period included in the image display period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).
•	Regarding claim 16, Kim, in view of Tani, discloses everything claimed, as applied to claim 1.  However, Kim fails to explicitly disclose where the first sensing period included in the image display period is included in a vertical blanking period in which image display is stopped.
	In the same field of endeavor, Tani discloses where the first sensing period included in the image display period is included in a vertical blanking period in which image display is stopped (¶s 156-159).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Tani, for the purpose of minimizing user convenience (¶ 153).

Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tani, and further in view of Bae et al (US 2015/0187271; hereinafter Bae).
•	Regarding claim 2, Kim, in view of Tani, discloses everything claimed, as applied to claim 1.  However, Kim, in view of Tani, fails to disclose where a length of the first sensing period is in a range of about 10 µs to about 100 µs. 
	In the same field of endeavor, Bae discloses where a length of the first sensing period is in a range of about 10 µs to about 100 µs (¶ 60). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Tani, according to the Bae, for the purpose of reducing the time required to detect and correct the threshold voltage and mobility of driving transistors (¶ 60).
•	Regarding claim 17, Kim discloses a method of driving a display device with a power-off period in which power for displaying an image is not supplied (¶s 146-148), a power-on period in which the display device is turned on (¶s 146-148), and an image display period in which the image is continuously displayed after the display device is turned on (¶s 146-148), the method comprising: 
sensing deterioration information of a driving transistor in a pixel of the display device during a first sensing period included in each of the power-off period, the power-on period, and the image display period (¶s 146-148); and 
compensating for deterioration of the driving transistor, based on a first sensing data value sensed in the first sensing period included in the power-off period and a second sensing data value sensed in the first sensing period included in the power-on period (¶s 146-148).
However, Kim fails to explicitly disclose both a first and a second sensing period in a power-off period and where a length of the first sensing period is in a range of about 10 µs to about 100 µs.
	In the same field of endeavor, Tani discloses the steps of:
sensing the deterioration information of the driving transistor during a second sensing period included in the power-off period (¶s 151-155; where the “mobility sensing” in ¶ 154 is seen to be equivalent to the claimed “first sensing period” and the “threshold voltage sensing” in ¶ 154 is seen to be equivalent to the claimed “second sensing period”), and 
wherein a length of the second sensing period is longer than a length of the first sensing period (¶s 151-155, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Tani, for the purpose of minimizing user convenience (¶ 153).  However, Tani also fails to disclose where a length of the first sensing period is in a range of about 10 µs to about 100 µs.
	In the same field of endeavor, Bae discloses where a length of the first sensing period is in a range of about 10 µs to about 100 µs (¶ 60).
Bae, for the purpose of reducing the time required to detect and correct the threshold voltage and mobility of driving transistors (¶ 60).

•	Regarding claims 18-20, Kim, in view of Tani and Bae, discloses everything claimed, as applied to claim 17.  Additionally, Kim discloses where:
Claim 18:	the length of the second sensing period is about 30 ms or more (¶ 79).
Claim 19:	the method further comprises: 
	compensating for the deterioration of the driving transistor during each of the power-off period, the power-on period, and the image display period, based on a sensing data value sensed in the second sensing period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).
Claim 20:	the method further comprises: 
	compensating for the deterioration of the driving transistor, based on the first sensing data value sensed in the first sensing period included in the power-off period and a third sensing data value sensed in the first sensing period included in the image display period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tani, and further in view of Lee (US 2017/0039953; hereinafter Lee).
•	Regarding claim 3, Kim, in view of Tani, discloses everything claimed, as applied to claim 1.  However, Kim, in view of Tani, fails to disclose the details of three separate drivers.
	In the same field of endeavor, Lee discloses where the display device further comprises: 
a first scan driver which provides a scan signal to each of the pixels through a scan line (element 120 in figure 1); 
element 140 in figure 1); and 
a data driver which provides a data voltage to each of the pixels through a data line (element 130 in figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Tani, according to the teachings of Lee, for the purpose of detecting the degradation of OLEDs in pixels (¶ 51).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tani and Lee, and further in view of Yuan et al (US 2019/0147797; hereinafter Yuan).
•	Regarding claim 4, Kim, in view of Tani and Lee, discloses everything claimed, as applied to claim 3.  Additionally, Kim discloses where each of the pixels comprises: 
a first transistor which is the driving transistor (element DT in figure 4); 
a second transistor connected between the data line and a gate electrode of the first transistor (element ST1 in figure 4), 
wherein the second transistor is turned on or off based on the scan signal (note the connection between element ST1 and scan in figure 4); and 
a third transistor connected between one electrode of the first transistor and a corresponding one of the sensing lines (element ST2 in figure 4), 
wherein the third transistor is turned on or off based on the sensing scan signal (note the connection between element ST2 and sense in figure 4).
However, Kim, in view of Tani and Lee, fails to disclose where the second transistor and the third transistor are simultaneously turned on and off in the first sensing period.
	In the same field of endeavor, Yuan discloses where the second transistor and the third transistor are simultaneously turned on and off in the first sensing period (compare Vscan1 to Vscan2 in figure 4 and figure 3 of Yuan to figure 4 of Kim).
Yuan, for the purpose of increasing display uniformity (¶ 23).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tani, and further in view of Cho et al (US 2011/0102410; hereinafter Cho).
•	Regarding claim 5, Kim, in view of Tani, discloses everything claimed, as applied to claim 1.  However, Kim, in view of Tani, fails to disclose the details of a multiplexer and an analog-to-digital converter.
	In the same field of endeavor, Cho discloses where the sensing unit comprises: 
a multiplexer including a plurality of multiplexers including an input terminal connected to the sensing lines (elements 33A-33M in figure3 and ¶s 45-47); and 
an analog-to-digital converter which performs an analog-digital conversion on a sensing signal received from the sensing lines to generate sensing data which is a digital signal (element 35 in figure 3 and ¶ 48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Tani, according to the teachings of Cho, for the purpose of reducing the chip size and power consumed by display processing circuitry (¶ 67).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tani and Cho, and further in view of Fish et al (US 2010/0045650; hereinafter Fish).
•	Regarding claims 6 and 7, Kim, in view of Tani and Cho, discloses everything claimed, as applied to claim 5.  However, Kim, in view of Tani and Cho, fails to disclose the details of an operational amplifier unit.



	In the same field of endeavor, Fish discloses where:
Claim 6:	the sensing unit further comprises an operational amplifier unit including a plurality of operational amplifiers connected between the multiplexer and the analog-to-digital converter (elements 110 in figure 13 and ¶ 146). 
Claim 7:	the number of the operational amplifiers included in the operational amplifier unit is equal to or less than the number of the sensing lines (figure 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Tani and Cho, according to the teachings of Fish, for the purpose of reducing IC requirements in a display device (¶ 144).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tani, and further in view of Ohara et al (US 2017/0316735; hereinafter Ohara).
•	Regarding claim 15, Kim, in view of Tani, discloses everything claimed, as applied to claim 14.  Additionally, Kim discloses where the fifth compensation period is included a plurality of times in the image display period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).  However, Kim, in view of Tani, fails to disclose where, in each of the fifth compensation periods, a threshold voltage of the driving transistor is compensated in a step manner.
	In the same field of endeavor, Ohara discloses where, in each of the fifth compensation periods, a threshold voltage of the driving transistor is compensated in a step manner (¶s 92 and 93).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Tani, according to the teachings of Ohara, for the purpose of increasing luminance uniformity (¶ 14).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable for the reason(s) found in the Office action mailed 16 September 2021 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/02/2022